Citation Nr: 0427395	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-32 316	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska




THE ISSUE

Whether the appellant has met basic eligibility requirements 
for Department of Veterans Affairs (VA) disability benefits. 




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the appellant's claim for 
service-connected disability benefits because the appellant 
failed to produce evidence of qualifying military service.  
Because the underlying claim may not be pursued until it is 
determined that the appellant is entitled to veterans' 
benefits, the issue on appeal is as stated on the title page.  

The Board notes that the appellant requested a hearing before 
the Board.  A hearing was scheduled in April 2004.  The 
appellant requested a postponement, and the hearing was 
rescheduled for June 2004.  In May 2004, the June hearing was 
cancelled when the appellant notified VA that he would not be 
traveling to Washington D.C. for the hearing.


FINDING OF FACT

The appellant had no qualifying active military service.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for VA disability benefits.  38 U.S.C.A. §§ 101 (West 2002); 
38 C.F.R. §§ 3.1, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant filed a claim for pension benefits in September 
1998.  He indicated that he had no active duty or reserve or 
national guard service.  In January 1999 the RO requested 
that the appellant provide proof of military service in the 
form of a Certificate of Release or Discharge From Active 
Duty (DD Form 214), or to provide information regarding dates 
and units of assignment so that VA could attempt to verify 
military service.  The appellant did not provide the required 
information, and in March 1999 the RO notified the appellant 
that his claim was denied because he had failed to provide 
evidence of military service.  The appellant did not appeal 
that decision.

In November 2002 the appellant submitted a claim for service 
connection for a mental disability to include paranoid 
schizophrenia.  The RO again requested that the appellant 
send an original or certified copy of his DD Form 214 to 
verify his claimed military service.  In a series of letters 
from the appellant he claimed that he did not have a DD Form 
214, but suggested several possible sources.  The RO 
contacted various sources, including the National Personnel 
Records Center (NPRC), which also queried the Army and the 
Navy; the United States Marine Corps; the Air Reserve 
Personnel Center; and the Nebraska and Mississippi veterans' 
affairs offices, none of which had any records pertaining to 
the appellant.  The appellant claimed that he had received a 
DD Form 214 from the Navy in 1998, but that he had given it 
to his social worker and doctor.  The institution to which 
the appellant is committed was contacted, and they stated 
that, to their knowledge, the appellant is not a veteran of 
the United States Armed Forces. 

Under applicable law, the term "veteran" means a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. § 
3.1(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214 or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA will request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2003).

In this case, the appellant has been unable to provide any 
documents attesting to any military service, and he has 
provided conflicting claims of military service.  As noted 
above, all efforts by VA to verify military service have been 
fruitless.  The Board finds, therefore, that the appellant 
had no qualifying service in the United States Armed Forces, 
that he is not a "veteran" for VA benefits purposes, and that 
he therefore is not eligible for benefits under the laws 
administered by VA.  

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminated the concept of a well-
grounded claim, and redefined the obligations of VA with 
respect to the duty to inform and assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances, including a claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility, 
where VA will refrain from or discontinue providing 
assistance.  38 C.F.R § 3.159(d).  In this case, because the 
appellant lacks status as a veteran, the Board finds that 
VCAA does not apply.  Nevertheless, the Board notes that the 
RO expended significant effort in assisting the appellant in 
trying to verify military service and notifying him 
throughout of the status of his claim.  Indeed, the RO 
repeatedly notified the appellant that it was his obligation 
to provide evidence of qualifying active military service.  
He was informed that VA would not adjudicate his claim 
without such evidence.  Hence, the notice provisions of the 
VCAA were met.


ORDER

The appellant has not met the basic eligibility requirements 
for VA disability benefits; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



